DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 06/26/2020.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 1, page 4, recite “… photocurrent is equal to or lower than a photocurrent threshold;” Should be corrected to “photocurrent is equal less than a photocurrent threshold”.   
Claims 2-4, pages 4-5 recite “… wherein the receivers are configured to …”; Should be corrected to: “… wherein the upstream and downstream receivers are configured to …”; 
Claims 6, 13, pages 5,7 recite “… an upstream wavelength, □ US, and a downstream wavelength, □ DS, and wherein the processing circuitry is configured to estimate the propagation delay difference, □ T, wherein the receivers are configured to …”; Should be corrected to: “… an upstream wavelength, [[□]]λUS, and a downstream wavelength, λDS, and wherein the processing circuitry is configured to estimate the propagation delay difference, [[□]]ΔT, wherein the receivers are configured to …”;
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, recites the limitation "… the frequencies of the pilot tones being tuned…” in page 6 line 3-4, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (US 6,148,006 A or equivalent to EP 0917392 A2) Peter John Dyke et al., hereinafter “Dyke” in view of n view of (US 4,679,248 A) James H. McKeown, hereinafter “McKeown”. 

Regarding claim 17, Dyke disclose a control system comprising processing circuitry configured to (Dyke: Fig. 2, exchange 100, subscriber 210, comprises of signalling controller 126, 178, administers the control of suitably processed signalling information 128-130,  circuitry, see Col. 6-7 || 53-67 & 1-5): 
receive an upstream notch frequency and a downstream notch frequency of an optical link (Dyke: Fig. 2, upstream and downstream data and pilot tone signal transmission to and from exchange 100, subscriber 210, modem 112, 102, 220, 224 functions as transmitter and receiver for upstream and downstream, optical link 122, 138, 160, see Col. 9 -10 || 6-67 & 1-15); and 
Dyke disclose pilot tone is recovers by signalling controller for training and synchronization purposes e.g., to frequency and timing alignment (e.g., notch frequency). But does not expressly disclose estimate a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies.
However, McKeown disclose estimate a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies (McKeown: Fig. 1,3, 6,7, pilot tone injected in upstream of 51, thus circuit produces deep notch at frequency of the tone generated 60, the effect of notch frequency occurs for certain difference in path lengths between delayed and the direct signal….  See Col. 2 || 62-67, Col. 3 || 1-47, Col. 4 || 1-20, also claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dyke to estimate or process a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies as taught by McKeown since the paths are of different lengths the signals from the longer path may have delayed and there are frequency dependent phase differences between the received signals, thus the test equipment or processing circuitry can test the upstream or downstream to calculate the correction amount in order to check the 
Denis Chen (US 10,809,805 B2) also teaches how delay is calculated using notch frequency, see Col. 13 || 56-67. 
Allowable Subject Matter

Claims 15-16 are allowed.
Claims 1-14 and 18-20 would be allowable if rewritten to overcome the objection or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
 (US 2010/0272447 A1) 	Thomas J. Kolze et al., 
(US 6,026,214 A) 		Masahiko Nagumo, 
(US 2005/0041729 A1) 	Nobuhiko Noma et al., 
(US 4,679,248 A) 		James H. McKeown, 
(US 8,451,879 B2) 		Philip T. Kennedy et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636